DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings	
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “underfill 62” on Page 8 and “lateral sealing member 80” on Page 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is broad and not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
					
Claims 4, 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.												As to claim 4, the limitation “the stepped portion” lacks sufficient antecedent basis. Thus, the limitation renders the claim indefinite and clarification is required. 		As to claims 10 and 17, the limitation “the wavelength converting material” lacks sufficient antecedent basis. Thus, the limitation renders the claims indefinite and clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 9, 12, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0148193 A1 to Duong et al. (“Duong”) in view of U.S. Patent Application Publication No. 2006/0278882 A1 to Leung et al. (“Leung”).								As to claim 1, Duong discloses an LED package (100) comprising: a reflector As to claim 2, Duong further discloses wherein the LED chip (120) is a flip-chip type LED chip (¶ 0064) having a pair of electrode pads (620, 622) with opposite polarities at the lower side thereof and the pair of electrode pads (620, 622) are bonded to electrodes disposed on a PCB (110) (See Fig. 6, ¶ 0051, ¶ 0059, ¶ 0060, ¶ 0064).		As to claim 3, Duong further discloses wherein the LED package (100) comprises a stepped portion (132) depressed into the cavity in the upper space of the reflector (130) and protruding outward from the cavity in the lower space of the reflector (130) (See Fig. 4, ¶ 0046).											As to claim 4, Duong further discloses wherein the lower glass (146) of the wavelength converting panel (140) is in contact with the stepped portion and is fixed by the sealing member (142) (See Fig. 4, ¶ 0048).							As to claim 6, Duong in view of Leung further discloses wherein the upper wall (above 120) defining the upper space of the reflector (130/16) and the lower wall (135) defining the lower space of the reflector (130/16) are made of a metal material comprising at least one metal of Ni, Cr, Ag, Al, Au, Zn, Sn, and Pt (See Duong Fig. 4 and Leung Fig. 5, ¶ 0036, ¶ 0042).									As to claim 9, Duong further discloses wherein the upper glass plate (144) of the wavelength converting panel (140) is located at a position lower than the upper wall (above 120) of the reflector (130) (See Fig. 4).							As to claim 12, Duong discloses an LED package (100) comprising: a reflector (130) having a cavity formed therein and comprising an upper wall (above 120) surrounding an upper space of the cavity and a lower wall (135) surrounding a lower space of the cavity; an LED chip (120) arranged in the lower space of the cavity of the As to claim 15, Duong in view of Leung further discloses wherein the upper wall (above 120) defining the upper space of the reflector (130/16) and the lower wall (135) As to claim 16, Duong further discloses wherein the LED chip (120) is a flip-chip type LED chip (¶ 0064) having a pair of electrode pads (620, 622) with opposite polarities at the lower side thereof and the pair of electrode pads (620, 622) are bonded to electrodes disposed on a PCB (110) (See Fig. 6, ¶ 0051, ¶ 0059, ¶ 0060, ¶ 0064).		As to claim 19, Duong discloses an LED package (100) comprising: a reflector (130) having a cavity formed therein and comprising an upper wall (above 120) surrounding an upper space of the cavity and a lower wall (135) surrounding a lower space of the cavity; an LED chip (120) arranged in the lower space of the cavity of the reflector (130); a wavelength converting panel (140) covering the upper end of the LED chip (120), arranged in the upper space of the reflector (130), and comprising a lower glass plate (146), an upper glass plate (144), and a wavelength converting sheet (148) interposed between the lower glass plate (146) and the upper glass plate (144); and a sealing member (142) connecting the wavelength converting panel (140) to the reflector (130), wherein the sealing member (142) extends from the side surface of the wavelength converting panel (140) to the lower surface of the lower glass plate (146) of the wavelength converting panel (140) (See Fig. 1, Fig. 3, Fig. 4, Fig. 6, ¶ 0005, ¶ 0039, ¶ 0041, ¶ 0043, ¶ 0044, ¶ 0046, ¶ 0047, ¶ 0048, ¶ 0049, ¶ 0051, ¶ 0059, ¶ 0060, ¶ 0064) (Notes: the limitation “reflector” is met by any reflection such as TIR or other reflections under certain conditions such as materials, angles, wavelength, etc.).			Leung further discloses a reflector (16) having a cavity (See Fig. 1, Fig. 2, Fig. 5, As to claim 20, Duong further discloses wherein the LED chip (120) is a flip-chip type LED chip (¶ 0064) having a pair of electrode pads (620, 622) with opposite polarities at the lower side thereof and the pair of electrode pads (620, 622) are bonded to electrodes disposed on a PCB (110) (See Fig. 6, ¶ 0051, ¶ 0059, ¶ 0060, ¶ 0064).	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0148193 A1 to Duong et al. (“Duong”) and U.S. Patent Application Publication No. 2006/0278882 A1 to Leung et al. (“Leung”) as applied to claim 1 above, and further in view of CN 102738373 A to Chen et al. (“Chen”). The teachings of Duong and Leung have been discussed above.		As to claim 5, although Duong discloses the lower space of the reflector (130) (See Fig. 4), Duong and Leung do not further disclose wherein a mixture of silica as an amorphous resin and a resin is filled in the lower space of the reflector.				However, Chen does disclose wherein a mixture (15) of silica as an amorphous resin and a resin is filled in the lower space of the reflector (14) (See Fig. 8, ¶ 0038).		In view of the teaching of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Duong to have wherein a mixture of silica as an amorphous resin and a . 	
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0148193 A1 to Duong et al. (“Duong”) and U.S. Patent Application Publication No. 2006/0278882 A1 to Leung et al. (“Leung”) as applied to claims 1 and 12 above, and further in view of U.S. Patent Application Publication No. 2015/0371975 A1 to Shimizu et al. (“Shimizu”). The teachings of Duong and Leung have been discussed above.			As to claims 7 and 14, although Duong discloses the sealing member (142) (See ¶ 0048), Duong and Leung do not further disclose wherein the sealing member is formed by filling a thermally conductive metal in the form of a liquid, powder or gel and solidifying the thermally conductive metal.								However, Shimizu does disclose wherein the sealing member (32) is formed by filling a thermally conductive metal in the form of a liquid, powder or gel and solidifying the thermally conductive metal (See Fig. 1, ¶ 0035, ¶ 0038, ¶ 0045, ¶ 0046, ¶ 0055).		In view of the teaching of Shimizu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Duong to have wherein the sealing member is formed by filling a thermally conductive metal in the form of a liquid, powder or gel and solidifying the thermally conductive metal because such a thermally conductive metal not only can form a hermetic seal, heat conduction and dissipation to the ambient air can also be obtained (See ¶ 0046).										In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).														The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).	
Claims 8, 10, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0148193 A1 to Duong et al. (“Duong”) and U.S. Patent Application Publication No. 2006/0278882 A1 to Leung et al. (“Leung”) as applied to claims 1 and 12 above, and further in view of U.S. Patent Application Publication No. 2017/0334716 A1 to Li (“Li”). The teachings of Duong and Leung have been discussed above.				As to claims 8 and 13, although Duong discloses wherein the upper glass plate (144) has the same area as the lower glass plate (146) (See Fig. 4), Duong and Leung do not further disclose and the wavelength converting sheet has an area smaller than the area of the lower glass plate and the area of the upper glass plate such that a recess is formed along the edge of the wavelength converting panel.				However, Li does disclose the wavelength converting sheet (5) has an area smaller than the area of the lower glass plate (2) and the area of the upper glass plate (1) such that a recess is formed along the edge of the wavelength converting panel (See Fig. 1, ¶ 0003, ¶ 0004, ¶ 0025, ¶ 0027, ¶ 0028, ¶ 0029, ¶ 0039, ¶ 0040).			In view of the teaching of Li, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Duong to have the wavelength converting sheet has an area smaller than the area of the lower glass plate and the area of the upper glass plate such that a recess is formed along the edge of the wavelength converting panel because such a wavelength converting panel comprises superior display quality having greater effective zone with narrow frame design principles (See ¶ 0003, ¶ 0004, ¶ 0039, ¶ 0040).				As to claims 10 and 17, although Duong discloses wherein the wavelength converting material is nano-particles (See ¶ 0005), Duong and Leung do not further disclose wherein the wavelength converting material is a quantum dot (QD) phosphor.		However, Li does disclose wherein the wavelength converting material is a quantum dot (QD) phosphor (See Fig. 1, ¶ 0003, ¶ 0004, ¶ 0025, ¶ 0027, ¶ 0028, ¶ .
Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0148193 A1 to Duong et al. (“Duong”) and U.S. Patent Application Publication No. 2006/0278882 A1 to Leung et al. (“Leung”) as applied to claims 1 and 12 above, and further in view of U.S. Patent Application Publication No. 2018/0237337 A1 to Couillard et al. (“Couillard”). The teachings of Duong and Leung have been discussed above.		As to claims 11 and 18, although Duong discloses the lower glass plate (146), the wavelength converting sheet (148), and the upper glass plate (144) (See Fig. 4, ¶ 0005), Duong and Leung do not further disclose wherein a solid component comprising a glass molding material, an epoxy resin or a silicone resin is disposed between the upper surface of the lower glass plate and the lower surface of the wavelength converting sheet and between the lower surface of the upper glass plate and the wavelength converting sheet.									However, Couillard does disclose wherein a solid component comprising a glass molding material (217b, 217a), an epoxy resin or a silicone resin is disposed between 2 is a glass molding material).						In view of the teachings of Duong and Couillard, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Duong to have wherein a solid component comprising a glass molding material, an epoxy resin or a silicone resin is disposed between the upper surface of the lower glass plate and the lower surface of the wavelength converting sheet and between the lower surface of the upper glass plate and the wavelength converting sheet because such a glass molding material may further serve as a filter to obtain a predetermined wavelength of light being transmitted (See Couillard ¶ 0030, ¶ 0031).						

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Moseri et al. (US 2009/0261708 A1).									Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID CHEN/Primary Examiner, Art Unit 2815